Citation Nr: 0316719	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement for service 
connection for degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel



INTRODUCTION

The veteran's active military service extended from May 1952 
to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

REMAND

In July 2003, the veteran submitted a VA Form 21-4138 on 
which he indicated that he wanted a personal hearing at the 
local VA office.  The veteran has not been afforded this 
hearing, and, therefore, his claim may not be decided until 
he receives one.  

To ensure that VA fully complies with the relevant due 
process requirements, the case is REMANDED for the following 
development:

The RO should schedule the personal 
hearing requested by the veteran in her 
July 2003 correspondence.

Thereafter, the case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




